 
COMMON STOCK REPURCHASE AGREEMENT


THIS COMMON STOCK REPURCHASE AGREEMENT (the “Agreement”) is entered into as of
August 22, 2013 by and between The Radiant Creations Group, Inc. a Nevada
corporation (the “Company”), and The Renewable Corporation a Washington
corporation (the “Stockholder”).


RECITALS


WHEREAS, the Stockholder is the holder of 7,545,788 shares of the Company’s
common stock (the “Common Stock”), which the Stockholder received from the
Company pursuant to an Asset Purchase Agreement dated as of July 10, 2013, as
amended (the “Prior Agreement”); and


WHEREAS, the Stockholder desires to sell, and the Company desires to repurchase,
shares of Common Stock (the “Shares”) on the terms and subject to the conditions
set forth in this Agreement (the “Repurchase”).


NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein contained, the parties agree as follows:


AGREEMENT


SECTION 1. REPURCHASE OF SHARES.


1.1 Repurchase. At the Closing (as defined below), the Stockholder hereby grants
the Company an option to repurchase from the Stockholder, and the Stockholder
hereby agrees to sell, assign and transfer to the Company, up to 3,250,000
Shares of the Stockholder’s right, title and interest in and to the Shares at
the per Share price of $0.1365, for an aggregate repurchase price of $443,625
(the “Repurchase Amount”). The Company may repurchase the shares in any
increment and shall have 180 days (the “Term”) upon the execution of this
Agreement to repurchase the shares. At the end of the term the Company and the
Stockholder can renew this agreement for an additional 90 days upon a mutual
written agreement. After the execution of this Agreement, the Stockholder shall
deliver the stock certificate representing the appropriate number of Shares
repurchased within 3 days of the Shareholder receiving the consideration for
said shares. Upon the receipt of the shares, the Company shall cancel such stock
certificates repurchased by the Company. The Repurchase Amount shall be paid by
cash, check or wire transfer of immediately available funds to an account or
accounts to be designated by the Stockholder.


1.2 Closing. The closing of the Repurchase (the “Closing”) shall take place at
the offices of the Company, 1320 S. Killian Dr., Lake Park, FL 33403 on the date
hereof, or at such other time and place as the parties hereto shall mutually
agree.


1.3 Termination of Rights as the Stockholder. Upon payment of the Repurchase
Amount, the Shares shall cease to be outstanding for any and all purposes, and
the Stockholder shall no longer have any rights as a holder of the Shares,
including any rights that the Stockholder may have had under the Company’s
Certificate of Incorporation or otherwise.


1.4 Withholding Rights. The Company shall be entitled to deduct and withhold
from the Repurchase Amount such amounts as it may be required to deduct and
withhold with respect to the making of such payment under the U.S. Internal
Revenue Code of 1986, as amended, or any provision of foreign, state or local
tax law. To the extent that amounts are so withheld by the Company, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Stockholder.


SECTION 2. REPRESENTATIONS AND WARRANTIES.


In connection with the transactions provided for hereby, the Stockholder
represents and warrants to the Company as follows:
 
Page 1 of 4
 
 

--------------------------------------------------------------------------------

 


2.1 Ownership of Shares. The Stockholder has good and marketable right, title
and interest (legal and beneficial) in and to all of the Shares, free and clear
of all liens, pledges, security interests, charges, claims, equity or
encumbrances of any kind. Upon paying for the Shares in accordance with this
Agreement, the Company will acquire good and marketable title to the Shares,
free and clear of all liens, pledges, security interests, charges, claims,
equity or encumbrances of any kind.


2.2 Authorization. The Stockholder has all necessary power and authority to
execute, deliver and perform the Stockholder’s obligations under this Agreement
and all agreements, instruments and documents contemplated hereby and to sell
and deliver the Shares being sold hereunder, and this Agreement constitutes a
valid and binding obligation of the Stockholder.


2.3 No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not result in a breach
by the Stockholder of, or constitute a default by the Stockholder under, any
agreement, instrument, decree, judgment or order to which the Stockholder is a
party or by which the Stockholder may be bound.


2.4 Experience and Evaluation. By reason of the Stockholder’s business or
financial experience or the business or financial experience of the
Stockholder’s professional advisers who are unaffiliated with the Company and
who are not compensated by the Company, the Stockholder has the capacity to
protect the Stockholder’s own interests in connection with the sale of the
Shares to the Company. The Stockholder is capable of evaluating the potential
risks and benefits of the sale hereunder of the Shares.


2.5 Access to Information. The Stockholder has received all of the information
that the Stockholder considers necessary or appropriate for deciding whether to
sell the Shares hereunder and perform the other transactions contemplated
hereby. The Stockholder further represents that the Stockholder has had an
opportunity to ask questions and receive answers from the Company regarding the
business, properties, prospects and financial condition of the Company and to
seek from the Company such additional information as the Stockholder has deemed
necessary to verify the accuracy of any such information furnished or otherwise
made available to the Stockholder by or on behalf of the Company.


2.6 No Future Participation. The Stockholder acknowledges that the Stockholder
will have no future participation in any Company gains, losses, profits or
distributions with respect to the Shares. If the Shares increase in value by any
means, or if the Company’s equity becomes freely tradable and increases in
value, the Stockholder acknowledges that the Stockholder is voluntarily
forfeiting any opportunity to share in any resulting increase in value from the
Shares.


2.7 Tax Matters. The Stockholder has had an opportunity to review with the
Stockholder’s tax advisers the federal, state, local and foreign tax
consequences of the Repurchase and the transactions contemplated by this
Agreement. The Stockholder is relying solely on such advisers and not on any
statements or representations of the Company or any of its agents. The
Stockholder understands that the Stockholder (and not the Company) shall be
responsible for the Stockholder’s tax liability and any related interest and
penalties that may arise as a result of the transactions contemplated by this
Agreement.


SECTION 3. SUCCESSORS AND ASSIGNS.


Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Shares). Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.



Page 2 of 4
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4. GOVERNING LAW.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, except the choice-of-law provisions thereof.


SECTION 5. ENTIRE AGREEMENT.


This Agreement contains the entire understanding of the parties, and there are
no further or other agreements or understandings, written or oral, in effect
between the parties relating to the subject matter hereof, except as expressly
referred to herein.


SECTION 6. AMENDMENTS AND WAIVERS.


Any term of this Agreement may be amended, and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Stockholder and the Company.


SECTION 7. FURTHER ACTION.


Each party hereto agrees to execute any additional documents and to take any
further action as may be necessary or desirable in order to implement the
transactions contemplated by this Agreement.


SECTION 8. SURVIVAL.


The representations and warranties herein shall survive the Closing.


SECTION 9. SEVERABILITY.


Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


SECTION 10. NOTICES.


All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile, if sent during
normal business hours of the recipient or, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next-day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at the addresses set forth on the signature pages attached
hereto (or at such other addresses as shall be specified by notice given in
accordance with this Section 10).


SECTION 11. COUNTERPARTS.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
Page 3 of 4
 
 

--------------------------------------------------------------------------------

 
 
Signature Page




IN WITNESS WHEREOF, each of the parties has executed this Stock Repurchase
Agreement as of the day and year first above written.


 
 

     STOCKHOLDER:  The Radiant Creations Group, Inc.   The Renewable Corporation
       By:/s/Manpreet Singh   By:_/s/Gary R. Smith  Name: Manpreet Singh   Name:
Gary R. Smith  Title: President    Title: CEO                 By:/s/Donald
Schoenfeld     Name: Donald Schoenfeld     Title: Independent Director          
       

 
Page 4 of 4
 
 

--------------------------------------------------------------------------------

 
